DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.

 Response to Amendment
Claims 1-4, 18 and 20 have been amended changing the scope and contents of the claim. 
Applicant’s amendment filed April 21, 2022 overcomes the following objection/rejection(s) from the last Office Action of February 18, 2022:
Rejections to the claims under 35 USC § 102

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18 and 20 (and their dependent claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bi, L., Kim, J., Kumar, A., Feng, D., Fulham, M. (2017). Synthesis of Positron Emission Tomography (PET) Images via Multi-channel Generative Adversarial Networks (GANs). In: Molecular Imaging, Reconstruction and Analysis of Moving Body Organs, and Stroke Imaging and Treatment. RAMBO CMMI SWITCH 2017. Lecture Notes in Computer Science, vol 10555. Springer, Cham. https://doi.org/10.1007/978-3-319-67564-0_5 (hereinafter Bi), and further in view of Zhao, Xiangming, et al. “Tumor Co-Segmentation in PET/CT Using Multi-Modality Fully Convolutional Neural Network.” Physics in Medicine &amp; Biology, vol. 64, no. 1, 2018, p. 015011., https://doi.org/10.1088/1361-6560/aaf44b. (hereinafter Zhao).
Regarding independent claim 1, Bi discloses a method (page 2, “we propose a new method to produce synthetic PET images using a multi-channel generative adversarial network (M-GAN).”) comprising: 
Generating a second data set of medical images from corresponding medical images of a first data set (page 3, “a multi-channel GAN where we take the annotations (labels) to synthesize the high uptake regions and then the corresponding CT images to constrain the appearance consistency and output the synthetic PET images;” synthetic PET images, generated from the CT images are read as the second data set), the medical images of the first data set being medical images of a first imaging modality (Figure 1, element (b) CT; is read as the input data set, which is of the CT modality) and including features of anatomical structures or anatomical conditions therein (page 2, “ability to capture feature representations”) and the medical images of the second data set being pseudo medical images of a second imaging modality (Figure 1, “synthetic PET”; PET images are a second imaging modality from input CT images i.e., first imaging modality) and including same features therein as those included in corresponding medical images of the first data set (Figure 2, image (f) M-GAN shows the label being present, and the features of the CT image in (b) also corresponding to features in (f)), the first imaging modality being different from the second imaging modality (page 3, “a multi-channel GAN where we take the annotations (labels) to synthesize the high uptake regions and then the corresponding CT images to constrain the appearance consistency and output the synthetic PET images;” CT and PET are different imaging modalities).
Bi teaches using a multi-channel generative adversarial networks (M-GAN) for training/learning, but does not discuss as further recited, however Zhao discloses training a machine learning model using, as input data (page 6, section 2.5, 2nd par., “For training, we cropped the PET/CT image to obtain a region of interest (ROI) that contained the entire tumor, as commonly did in the PET segmentation literature.”), the training medical images of the first data set and the features included therein and the pseudo medical images of the second data set and the features included therein (abstract, “a novel multi-modality segmentation method based on a 3D fully convolutional neural network (FCN), which is capable of taking account of both PET and CT information simultaneously for tumor segmentation.”; see also Figure 1  which illustrates PET/CT image pairs which are corresponding to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhao in order to automatically perform tumor segmentation for cancer diagnosis (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Bi in the combination further discloses each of the medical images of the first data set includes a contour of the anatomical structure therein (Figure 2, (b) CT – you can see a contour of varying anatomical regions; see also Figure 1 of Zhao), each of the pseudo medical images of the second data set includes the contour of the anatomical structure contained in corresponding medical images of the first data set (Figure 2, image (f)M-GAN; see also Figure 1 of Zhao).
Zhao in the combination further discloses wherein the machine learning model is a segmentation model (abstract, “a novel multi-modality segmentation method based on a 3D fully convolutional neural network (FCN), which is capable of taking account of both PET and CT information simultaneously for tumor segmentation.”), and the training of the segmentation model includes using the pseudo medical images of the second data set and the contours contained therein and the medical images of the first data set and the contours contained therein (Figures 1 & 2, you can see both the CT and PET feature extractions input, and forming one output in the co-segmentation network).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Bi in the combination further discloses each of the medical images of the first data set includes a feature of an anatomical condition therein (abstract, “the auto-mated detection and quantification of abnormalities in medical images;” abnormalities in medical images are read as features of an anatomical condition), each of the pseudo medical images of the second data set includes the feature of the anatomical condition contained in corresponding medical images of the first data set (Figure 2, image B compared to image f – one of ordinary skill can notice the similarity in features within the image). 
Zhao in the combination discloses wherein the machine learning model is a diagnostic model (abstract, “Automatic tumor segmentation from medical images is an important step for computer-aided cancer diagnosis and treatment;” Zhao employs a machine learning model which has the goal of segmentation of a medical image, which is further used for diagnosis), the training of the diagnostic model includes using at least the pseudo medical images of the second data set and the features of the anatomical condition contained therein (page 4, “network structures that were learnt from training, and the PET/CT co-segmentation”) and the medical images of the first data set and the features of the anatomical condition contained therein (page 7, “For training, we cropped the PET/CT image to obtain a region of interest (ROI) that contained the entire tumor;” images containing the tumor (i.e. anatomical condition) were used to train the network).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Bi in the combination further discloses wherein the first imaging modality and the second imaging modality are selected from the group of CT (page 7, “50 lung cancer PET-CT studies demonstrate that our method was much closer to the real PET images”), PET (page 7, “PET-CT studies demonstrate that our method was much closer to the real PET images”), and MRI (page 7, “multi-modal data sets as PET-MRI synthesis.”).
Bi does not discuss further the first imaging modality and the second imaging modality are selected from the group of CBCT, SPECT, and ultrasound as claimed. However, Bi does note, “We suggest that our framework can potentially boost the training data for machine learning algorithms that depends on large PET-CT data collection, and can also be extended to support other multi-modal data sets as PET-MRI synthesis (page 7)” which would make it obvious to one of ordinary skill in the art to apply a similar method with alternate modalities desired. Additionally, the enumerated modalities claimed are all well-known and practiced in the art, and thus, including them into the list of modalities to be selected would have been a simple matter of substitution well within the teaching scope of Bi. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See MPEP 2141; KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding dependent claim 17, the rejection of claim 2 is incorporated herein. Additionally, Bi further discloses wherein the contour of the anatomical structure in the first data set is custom defined by a user (page 3, “user can draw any high uptake regions on the CT images which are going to be synthesized”).
Regarding independent claim 18, Bi in the combination discloses a system (Figure 1; the configuration within the M-GAN forms a system) comprising:
one or more data storage devices storing at least one machine learning model (it is inherent and necessitated to storing a data set, as the input to the machine learning, that there are storage devices; i.e. in Figure 1, there must be a storage device which stores the model (generator and discriminator) used), 
the machine learning model having been trained to approximate a contour of an anatomical structure or to predict an anatomical condition (page 6, “Table 2 shows the detection and segmentation performances.”); and
one or more processors operatively coupled to the one or more data storage devices (inherent and necessitated by the use of a neural network that a processor carries out the execution, and must connect to the storage device(s) storing the input data sets) and configured to:
the training including:
Generating a second data set of medical images from corresponding images of a first data set of training medical images (abstract, “Our M-GAN is also able to take the input from the annotation (label) to synthesize regions of high uptake e.g., tumors and from the computed tomography (CT) images to constrain the appearance consistency based on the CT derived anatomical information in a single framework and output the synthetic PET images directly”), the medical images of the first data set including medical images of a first imaging modality (Figure 2, (b) – CT as the input image), and the medical images of the second data set including pseudo medical images of the target imaging modality (abstract, “Our M-GAN is also able to take the input from the annotation (label) to synthesize regions of high uptake e.g., tumors and from the computed tomography (CT) images to constrain the appearance consistency based on the CT derived anatomical information in a single framework and output the synthetic PET images directly”).
Zhao in the combination further discloses employ the at least one machine learning model to process one or more medical images of a target imaging modality of a patient to generate one or more contours of anatomical structures in the medical images of the patient or to predict an anatomical condition from the medical images of the patient train the machine learning model prior to being employed (Figure 5; both a green and purple contour can be seen which were generated from medical images (PET and CT), to predict a tumor boundary as compared to the ground truth (image c)).
 using the first data set of medical images and the second data set of pseudo medical images as input data for training the machine learning model (page 7, “For training, we cropped the PET/CT image to obtain a region of interest (ROI) that contained the entire tumor, as commonly did in the PET segmentation literature.”).

Claims 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Zhao as applied to claims above and further in view of U.S. Publication No. 2010/0054564 to Vija et al. (hereinafter Vija).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. The combination of Bi and Zhao as a whole teaches source images coming from CT, PET, MRI modalities.  Thus, forward projection of scanned images would have been implied and necessitated.  Nevertheless, Vija discloses in details wherein the generating of the pseudo images of the second data set includes at least a forward projection step, the forward projection step including generating projection images from the medical images of the first data set (Paragraph 0113, “W can be used to reconstruct the pseudo image using the same procedure as that used to reconstruct the image I with the system matrix H, a programmatic intrusion can be minimized when the K and H operations are performed sequentially. Thus, in the forward projection, one performs the operation W=H®K, and in the backward projection, one performs the operation WT=KT®HT.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vija in order to supplement discussion of reconstructed 3D object from tomographic images (abstract). 
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Additionally, Vija in the combination further discloses wherein the first data set includes a volumetric image set (abstract, “tomographically reconstructing a 3D image object corresponding to a data set”) and the generating of the projection images includes simulating radiation passing through the volumetric image set (paragraph 0008, “The combined operation may further include performing a first projection operation from a data space to an object space, thereby creating a projected object”). 
Regarding dependent claim 7, the rejection of claim 6 is incorporated herein. Vija in the combination further discloses wherein the simulating includes determining radiation attenuation (Paragraph 0006, “a nuclear imaging device for providing a 3D image object includes a detector unit for detecting radiation emitted from within a detecting area and providing a data set indicative of the detected radiation”).
Regarding dependent claim 12, the rejection of claim 5 is incorporated herein. Additionally, Vija in the combination further discloses wherein the generating of the pseudo images further includes a backward projection step 

    PNG
    media_image1.png
    534
    562
    media_image1.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bi  in view of Zhao, and Vija as applied to claim 7 above, and further in view of a machine translation of CN 107913077 to Schreiber (hereinafter Schreiber).
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, Vija in the combination further discloses wherein the determining radiation attenuation is based on a plurality of first parameters including radiation interaction with matter (paragraph 0006, “a nuclear imaging device for providing a 3D image object includes a detector unit for detecting radiation emitted from within a detecting area and providing a data set indicative of the detected radiation;” radiation passes through matter is inherent).
The combination of Bi, Zhao, and Vija as a whole fails to explicitly disclose as further recited, but Schreiber discloses wherein the determining radiation attenuation is based on a plurality of first parameters (page 2, “its image data is collected for a plurality of image points describes or attenuation of X-ray radiation based on the determined by the X-ray device of radiation source, after the projecting image reconstructing image data group”) including radiation beam geometry (page 9, “having a fan-shaped beam”), radiation source geometry (page 9, “also can be considered radiation geometry of radiation sources"), radiation detector geometry (page 9, “flat panel detector”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schreiber in order to collect x-ray data based on a plurality of source and detector variables (page 1).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bi, Zhao, and Vija as applied to claim 5 above, and further in view of U.S. Publication No. 2010/0046821 to Manjeshwar et al. (hereinafter Manjeshwar).
Regarding dependent claim 9, the rejection of claim 5 is incorporated herein. Additionally, the combination of Bi, Zhao and Vija as a whole fails to explicitly disclose wherein the forward projection step further includes simulating acquisition inaccuracies related to the second imaging modality. 
Manjeshwar discloses a PET-CT scanner wherein the forward projection step further includes simulating acquisition inaccuracies related to the second imaging modality (Paragraph 0007, “Patient motion due to respiration is a significant factor in degrading the quantitative integrity of PET images. Respiratory motion results in contrast dilution of lesions from motion blurring. A second factor that can affect quantification is the inaccurate attenuation correction resulting from motion between the PET and CT acquisitions.” See also par. 0010). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Manjeshwar in order to contribute to the reconstruction of simulated tomography images as discussed in Bi/Zhao above while compensating for patient motion (abstract).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Manjeshwar in the combination further discloses wherein the acquisition inaccuracies relate to motion occurring during imaging using the second imaging modality (Paragraph 0007, “Patient motion due to respiration is a significant factor in degrading the quantitative integrity of PET images. Respiratory motion results in contrast dilution of lesions from motion blurring. A second factor that can affect quantification is the inaccurate attenuation correction resulting from motion between the PET and CT acquisitions”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bi, Zhao, Vija, and Manjeshwar as applied to claim 10 above, and further in view of U.S. Publication No. 2015/0055842 to Codella et al. (hereinafter Codella).
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. 
The combination of Bi, Zhao, Vija, and Manjeshwar as a whole does not cover in details wherein the simulating includes deforming the volumetric images before the generating of projection images or overlaying a moving object on the volumetric images.
However, Codella discloses wherein the simulating includes deforming the volumetric images before the generating of projection images or overlaying a moving object on the volumetric images (figure 1, element 106 ‘statistical deformation’ and element 102; see also par. 0018; the statistical deformation is utilized to generate a synthetic image that most closely matches the unlabeled image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Codella in order to segment images and create anatomical models that closely resembles unlabeled multi-modality images (abstract).

Allowable Subject Matter
Claims 13-14, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 13-14, 19:
The closest prior arts of record teach methods of generating and analyzing pseudo images of different imaging modalities. However, none of them alone or in any combination teaches performing reconstructing projection images into a pseudo volumetric image which corresponds to the second data set, and further accumulating the images into a volume, based on the second parameters of radiation source geometry and radiation detector geometry.

Claims 15:
The closest prior arts of record teach methods of generating pseudo images from a first data set, and forming a second data set (of which the two data sets are of different imaging modalities). However, none of them alone or in any combination teaches using a neural network to generate pseudo images of the second data set, where the neural network uses a prediction of the pseudo medical image based on the first imaging modality (different from the first).

Claim 16:
The closest prior arts of record teach methods of predicting disease state and treatment methods based off multiple image data sets of different imaging modalities. However, none of them alone or in any combination teaches processing a third data set to find contours permitting one to predict an anatomical condition from the third data set, and further developing a patient’s treatment plan based on the third data set and contours.

Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of generating and analyzing pseudo images of different imaging modalities. However, none of them alone or in any combination teaches performing reconstructing projection images into a pseudo volumetric image which corresponds to the second data set, and further accumulating the images into a volume, based on the second parameters of radiation source geometry and radiation detector geometry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Y. Wang et al., "3D Auto-Context-Based Locality Adaptive Multi-Modality GANs for PET Synthesis," in IEEE Transactions on Medical Imaging, vol. 38, no. 6, pp. 1328-1339, June 2019, doi: 10.1109/TMI.2018.2884053. discloses a method of locality adaptive strategy for multimodality fusion
U.S. Publication No. 2010/0080354 to Fu et al. discloses methods for subtracting synthetically generated images, including to specify segmented anatomical features
WO 2018/048507 discloses methods of generating synthetic images of an anatomical portion based by an original image acquired of the anatomical portion in a different imaging modality
U.S. Publication No. 2017/0103287 to Han discloses methods for geneating a pseudo-CT prediction model using multi-channel MR images

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/
Examiner, Art Unit 2668

/VU LE/Supervisory Patent Examiner, Art Unit 2668